DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Application
In response to Office action dated 03/17/2022 (“03-17-22 OA”), Applicant amended claims 1, 13, 20, 23 and 24 while canceling claims 8, 17 and 25 and adding new claims 26 and 27 in reply dated 06/16/2022 (“06-16-22 Reply”). 
Pending claims 1-7, 9-16, 18-24 and 26-27 are examined on their merits, infra. 
Response to Arguments
Applicant’s amendments to independent claim 1 have overcome the prior art rejections based at least in part on Aoki as set forth under line item numbers 1-2 and 4 of the 03-17-22 OA. 
Applicant’s amendments to independent claim 13 have overcome the prior art rejections based at least in part on Aoki and Dang as set forth under line item number 2 of the 03-17-22 OA. 
Applicant’s amendments to independent claim 20 have overcome the prior art rejections based at least in part on Aoki as set forth under line item numbers 1-3 of the 03-17-22 OA. 
Applicant’s amendments to independent claim 24 have overcome the prior art rejections based at least in part on Dang and Aoki as set forth under line item number 6 of the 03-17-22 OA. 
Applicant’s amendments to independent claim 23 have not overcome the prior art rejections based at least in part on Dang as set forth under line item number 5 of the 03-17-22 OA. Arguments and positions are in prior art rejection of claim 23, infra.  
The amendments to claim 23 have necessitated the final prior art rejection based at least in part on Dang, infra.  
Claim Objections
Claim 24 is objected to because of the following minor typographical informality: Amended claim 24 uses abbreviation RGA without first defining the abbreviation.  

Claim 26 is objected to because of the following minor typographical informality: Line 8 of claim 26 recites “pa” instead of “pads”.  
Appropriate correction is required.
A. Prior art rejections based on primary reference of Dang. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 23 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7,474,540 B1 to Dang et al. (“Dang”). 
	Regarding independent claim 23, Dang teaches in Figure 1 of a reflowable grid array (RGA) interposer 16, comprising:
a body 16 having a first surface (i.e., bottom of 16) and a second surface (i.e., top of 16) opposite the first surface;
first connection pads (i.e., pads for bumps 56) on the first surface (i.e., bottom of 16) of the body 16, wherein the first connection pads (i.e., pads for bumps 56) are configured to connect to a motherboard (see MPEP 2114 II: “A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim.” As such, the structure required from the recited limitation, “wherein the first connection pads are configured to connect to a motherboard” are the actual bumps themselves connected to the pads for connection to a bottom substrate/motherboard. This would allow the pads to be physically connected to the claimed motherboard. It is noted that the actual connection to a motherboard is not required. (bolded for emphasis). 
Specifically, Applicant argues in page 14 of the 06-16-22 Reply that because Dang teaches that the pads with related bumps 56 teach of connection to substrate 5 therefore Dang is NOT configured to connect to a motherboard. 
The Office disagrees. The pads and bumps of Dang provide electrical connections. The pads are configured to have bumps attached thereto and actual do have bumps attached in Figure 1 --- as such --- the pads are configured to attach to a motherboard because the pads are configured in such a way that bumps are attached);
second connection pads (i.e., pads for bumps from 41, 43, 48, 50) on the second surface (i.e., top of 16) of the body 16, wherein the second connection pads (i.e., pads for bumps from 41, 43, 48, 50) are configured to connect externally to one or more integrated circuit packages (see MPEP 2114 II: “A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim.” As such, the structure required from the recited limitation, “wherein the second connection pads are configured to connect externally to one or more integrated circuit packages” are the actual bumps themselves connected to the pads for connection to the above dies. This would allow the pads to be physically connected to the claimed integrated circuit packages. It is noted that the actual connection to the above integrated circuit packages are not required. (bolded for emphasis). 
Specifically, Applicant argues in page 14 of the 06-16-22 Reply that because Dang teaches that the pads with related bumps 41, 43, 48, 50 teach of connection to silicon packages therefore Dang is NOT configured to connect externally to electronic packages.  
The Office disagrees. Dang teaches that die 34 and die 36 are described in column 3, lines 25-42 as electronic components. These components become part of the entire package when attached and are not part of the entire package when not attached. Further, the pads and bumps of Dang provide electrical connections. The pads are configured to have bumps attached thereto and actual do have bumps attached in Figure 1 --- as such --- the pads are configured to attach to external electronic packages because the pads are configured in such a way that bumps are attached);
one or more heating elements (i.e., heating elements 78 and 79) within the body 16 and adjacent to the second connection pads (i.e., closer to top of 16 than bottom of 16);
first interconnects (i.e., vias 28 and 30) within the body 16 to connect one or more of the second connection pads to one or more of the first connection pads (i.e., connections from top to bottom of 16); and
second interconnects (i.e., wiring layer 72) within the body 16 and to connect pairs of the second connection pads (i.e., electrical connection between packages 34 and 36).
Allowable Subject Matter
Independent claim 1 is allowed, because the allowable subject matter of now canceled dependent claim 8 as set forth under line item number 7 of the 03-17-22 OA has been incorporated into parent claim 1. 
Dependent claims 2-7 and 9-12 are allowed, because they depend on allowed claim 1. 

Independent claim 13 is allowed, because the allowable subject matter of now canceled dependent claim 17 as set forth under line item number 7 of the 03-17-22 OA has been incorporated into parent claim 13. 
Dependent claims 14-16 and 18-19 are allowed, because they depend on allowed claim 13. 

Independent claim 20 is allowed, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements of claim 20, pairs of connectors wherein each pair of the connectors is connected to a different one of the heating elements; and an RGA controller connected to each of the connectors, the RGA controller to selectively drive the heating elements to selectively heat the second connection pads in zones corresponding to locations of the components on the second side of the RGA interposer by selecting to drive current through a corresponding one or more of the pair of connectors for the selectively heated one or more of the second connection pads, to selectively solder and remove the components to and from the corresponding locations on the second side of the RGA interposer after the first side of the RGA interposer is soldered to the MB.
The Office agrees with remarks in the 06-16-22 Reply on pages 13-14 with respect to the differences between the amended claim 20 and the prior art of Aoki.  
Dependent claims 21-22 are allowed, because they depend on allowed claim 20. 

Independent claim 24 is allowed, because the allowable subject matter of now canceled dependent claim 25 as set forth under line item number 7 of the 03-17-22 OA has been incorporated into parent claim 24. 

Independent claim 26 is allowed, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements of claim 26, a companion component in contact with a second set of the second connection pads; wherein the heating elements are further to attach and/or detach the CPU and the companion component to and/or from the respective first and second sets of the second connection pads in any order after the first connection pads are attached to the MB; a remote component in contact with the MB; and a first interconnect integrated into the RGA, wherein the first interconnect connects a first subset of the first set of the second connection pads to a first set of one or more of the first connection pads to enable communication between the remote component and the CPU through the MB.
The Office agrees with remarks in the 06-16-22 Reply on pages 14-15 with respect to new claim 26 and that the prior art of Aoki, Dang and Robinson do not teach the combination of these features.  
Dependent claim 27 is allowed, because it depend on allowed claim 26. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P DULKA whose telephone number is (571)270-7398. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
28 June 2022
/John P. Dulka/Primary Examiner, Art Unit 2895